Citation Nr: 0406138	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  98-10 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD) prior to 
December 2, 1998. 

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from December 2, 1998.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from February 1980 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO granted entitlement to 
service connection for PTSD and assigned a 50 percent 
disability evaluation effective from December 11, 1997.  In a 
rating decision in February 1999 the RO assigned a 70 percent 
evaluation for PTSD effective from December 2, 1998.

Although during the pending appeal, an increased evaluation 
was granted, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Veterans Appeals (since 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter Court) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.  
In addition, in this case the veteran contends that his PTSD 
warrants a 100 percent schedular disability rating.  

The veteran presented oral testimony at a personal hearing 
before the undersigned Veterans Law Judge in July 2003.  A 
copy of the hearing transcript was attached to the claims 
file.

At his June 2003 hearing the veteran submitted evidence 
relating to a claim for entitlement to service connection for 
a back injury.  A rating decision in February 1999 denied 
entitlement to service connection for a back injury and the 
veteran was notified of this decision.  This matter is 
referred to the agency of original jurisdiction.  

The appeal on the PTSD issue is REMANDED to the RO via the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran disagrees with both the initial 50 percent 
evaluation assigned for PTSD effective in December 1997 and 
the 70 percent evaluation effective December 1998.  At his 
personal hearing, the veteran testified that he was 
undergoing treatment for PTSD and since his last VA 
Compensation and Pension examination in January 2001, his 
medication had been changed many times.  He also testified 
that he was receiving Social Security Administration (SSA) 
benefits based on his PTSD.  The record does not contain VA 
treatment records after January 2001 VA examination and the 
SSA records relating to this award are not of record.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should secure recent VA 
outpatient treatment records from 1998 to 
the present from the Anniston VA 
Outpatient Clinic to include records from 
the CSP Clinic pertaining to treatment of 
his service-connected PTSD.

3.  After receipt of any necessary 
identifying information from the veteran, 
the VBA AMC should secure the SSA records 
regarding an award of benefits and the 
medical records on which the award was 
based.

4.  After the above has been completed to 
the extent possible and any additional 
evidence has been associated with the 
claims folder, the veteran should be 
examined by a board certified or 
otherwise well-qualified psychiatrist.  
The claims file, as supplemented by all 
additional evidence obtained, and a copy 
of this remand must be made available to 
the examiner for review, the receipt of 
which should be acknowledged in the 
examination report.  The examiner should 
report all psychiatric diagnoses, 
specifically stating whether PTSD and any 
other psychiatric disorders are found, 
and whether, if multiple disorders are 
found, PTSD as likely as not caused or 
aggravated the other disorder(s).  In 
determining this, the claims folder must 
be reviewed so that the chronology of the 
veteran's various psychiatric diagnoses 
will be considered.  

The psychiatric examination report should 
contain a detailed account of all 
psychiatric symptoms and manifestations.  
If there are any psychiatric disorders 
deemed to be unrelated to PTSD, the 
examiner should try to specify which 
symptoms are associated with each of the 
disorders.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD and any related 
disorders affect occupational and social 
functioning, without consideration of any 
unrelated disorder. 

The examiner should provide a numerical 
score on the GAF Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), if possible 
based on the impairment due solely to 
PTSD (and any related disorders).  The 
examiner is asked to include a definition 
of the numerical GAF score assigned, as 
provided in DSM IV.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

